Case 2:21-mj-30340-DUTY ECF No. 1, PageID.1 Filed 07/08/21 Page 1 of 7




                                                 2:21-mj-30340
                                                Judge: Unassigned,
                                                Filed: 07-08-2021
Case 2:21-mj-30340-DUTY ECF No. 1, PageID.2 Filed 07/08/21 Page 2 of 7
Case 2:21-mj-30340-DUTY ECF No. 1, PageID.3 Filed 07/08/21 Page 3 of 7
Case 2:21-mj-30340-DUTY ECF No. 1, PageID.4 Filed 07/08/21 Page 4 of 7
Case 2:21-mj-30340-DUTY ECF No. 1, PageID.5 Filed 07/08/21 Page 5 of 7
Case 2:21-mj-30340-DUTY ECF No. 1, PageID.6 Filed 07/08/21 Page 6 of 7
  Case 2:21-mj-30340-DUTY ECF No. 1, PageID.7 Filed 07/08/21 Page 7 of 7




Sworn to and subscribed before me in person or
by other reliable electronic means.




Honorable Patricia T. Morris
United States Magistrate Judge

Dated:   July 8, 2021
